Citation Nr: 1118882	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-36 481	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for residuals of fracture, right ring finger.

2. Entitlement to service connection for residuals of malaria.

3. Entitlement to service connection for residuals of a right thumb injury.

4. Entitlement to an initial evaluation in excess of 20 percent for temporomandibular joint (TMJ) dysfunction syndrome.

5. Entitlement to an initial evaluation in excess of 10 percent for a chronic right ankle strain. 

6. Entitlement to an initial compensable evaluation for patellofemoral syndrome, right knee for the period prior to October 21, 2009.

7. Entitlement to an initial compensable evaluation for patellofemoral syndrome, left knee for the period prior to October 21, 2009.

8. Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome, right knee, from October 21, 2009.

9.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome, left knee, from October 21, 2009.

10. Entitlement to an initial compensable evaluation for bilateral plantar fasciitis.

11. Entitlement to an initial compensable evaluation for left forearm scaring.

12. Entitlement to an initial compensable evaluation for acne.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

On August 5, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.









ORDER

The appeal is dismissed.


		
MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


